MERRILL, Justice.
Appellee has filed a motion to dismiss this appeal on the ground that the brief of appellant was not filed within the time prescribed by Supreme Court Rule 12. The motion must be granted.
The appeal was taken July 23, 1965, making the transcript due to be filed in this court sixty days from that time. Supreme Court Rule 37. However, appellant pursuant to Rule 37, secured a thirty day extension from the trial court and a seventy day extension from this court, and the transcript was duly filed in this court on November 29, 1965.
Appellant’s brief was due within thirty days from November 29, Supreme Court Rule 12, which would have been December 29, 1965. But on December 24, appellant requested an extension of fifteen days which we can grant under Rule 12 for good cause shown. Excluding December 29, the fifteen day extension would end at midnight January 13. We granted an extension to January 13, 1966, but appellant’s briefs were not filed prior to or on that date.
*123We have held that a motion to dismiss an appeal because the brief of appellant was not filed within the time prescribed by Supreme Court Rule 12 must be granted because the provisions as to time are mandatory. Tipton v. Tipton, 267 Ala. 64, 100 So.2d 14; Waterall v. Waterall, 268 Ala. 594, 109 So.2d 675; Black v. State ex rel. Johnson, 269 Ala. 269, 112 So.2d 792; Board of Commissioners of the City of Montgomery v. Crenshaw, 270 Ala. 598, 120 So.2d 870; Muncy v. General Investment Co., 274 Ala. 199, 145 So.2d 721.
Appeal dismissed.
SIMPSON, GOODWYN and HAR-WOOD, JJ., concur.